USDC IN/ND case 1:20-cv-00030-RLM-APR document 22 filed 02/23/21 page 1 of 1


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          FORT WAYNE DIVISION

RUTH E. CURTIS,                           )
                                          )
                         Plaintiff        )
                                          )
            vs.                           )   CAUSE NO. 1:20-CV-30 RLM
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
                         Defendant        )

                                     ORDER

      No objections have been filed to the magistrate judge’s findings and

recommendation on plaintiff’s appeal from the final decision of the Commissioner

of Social Security [Doc. No. 21]. Accordingly, the court ADOPTS those findings and

the recommendation and AFFIRMS the Commissioner’s decision. The Clerk is

directed to enter judgment accordingly.

      SO ORDERED.

      ENTERED:       February 23, 2021



                                            /s/ Robert L. Miller, Jr.
                                     Judge, United States District Court
